                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

TAUREN EXPLORATION, INC.,                        §
LIQUIDATING TRUST,                               §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §    Civil Action No. 3:18-CV-2119-L
                                                 §
PANDALE HOLDINGS, INC.;                          §
PANDALE HOLDINGS, LLC; and                       §
CALVIN A. WALLEN, III,                           §
                                                 §
       Defendants.                               §
                                             ORDER

       Before the court is the Report and Recommendation to District Court Regarding Motion to

Withdraw the Reference (Doc. 12-1), entered on October 3, 2018, by United States Bankruptcy

Judge Harlin DeWayne Hale, recommending that the court grant the Motion to Withdraw the

Reference (Doc. 1-1), filed August 14, 2018, and refer all pretrial matters to the bankruptcy court

because of its familiarity with the facts and bankruptcy issues. No objections to the Report and

Recommendation were filed.

       Having reviewed the Report and Recommendation, Motion to Withdraw the Reference,

response in opposition to the motion, pleadings, and record, the court determines that the bankruptcy

court’s Report is correct, and accepts the Report and Recommendation. Accordingly, the court

grants the Motion to Withdraw the Reference (Doc. 1-1) and withdraws the reference to the

bankruptcy court; however, as discovery, expert, dispositive motion, and other pretrial deadlines

have not expired, and Judge Hale is more familiar with the facts and bankruptcy issues in the case,



Order – Page 1
the court refers all pretrial matters to him.1 Judge Hale shall notify the court when the case is ready

for trial, which may or may not proceed as currently scheduled the week of February 4, 2019, given

the court’s congested docket.2

         It is so ordered this 7th day of November, 2018.




                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




         1
           The bankruptcy court’s Report and Recommendation indicates that the Adversary Proceeding involves core
and non-core matters, and the parties do not consent to the entry of a final judgment by the bankruptcy court regarding
non-core matters. The court’s withdrawal of the reference in this case does not affect the bankruptcy court’s authority
to hear any core matters for which the bankruptcy judge can “hear and determine” and “enter appropriate orders and
judgments.” Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1940 (2015) (quoting 28 U.S.C. § 157(b)(1). For
any non-core matters, the bankruptcy court shall handle all pretrial management matters by determining all nondispositive
motions, pending or prospective, and issuing findings of fact, conclusions of law, and recommendations for any
dispositive motions. Wellness, 135 S. Ct. at 1940 (quoting § 157(c)(1)). Further, all other pretrial matters, including
scheduling and alternative dispute resolution, are referred to the bankruptcy court for appropriate action consistent with
applicable law.
         2
          All civil trial settings are subject to the priority of criminal trials established by the Speedy Trial Act, 18
U.S.C. §§ 3161-3174.

Order – Page 2
